UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-31922 TEMPUR-PEDIC INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Delaware 33-1022198 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1713
